Citation Nr: 1019429	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbo-thoracic spine disability, claimed as a result of the 
service-connected residuals of a fractured left fibula with 
left ankle strain.

2.  Entitlement to service connection for a lumbo-thoracic 
spine disability, claimed as a result of the service-
connected residuals of a fractured left fibula with left 
ankle strain.

3.  Entitlement to service connection for a left knee 
disability, including a scar and adhesions, claimed as a 
residual of the service-connected residuals of a fractured 
left fibula with left ankle strain.

4.  Entitlement to service connection for a right knee 
disability, including tissue strain and arthritis, claimed as 
a residual of the service-connected residuals of a fractured 
left fibula with left ankle strain.

5.  Entitlement to service connection for a psychiatric 
disability, claimed as anxiety and depression, claimed as a 
residual of the service-connected residuals of a fractured 
left fibula with left ankle strain.

6.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left fibula with left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 
1959.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, issued in April 2006 and 
March 2007.  

In March 2010, during the course of the appeal, the Veteran 
appeared and testified at a video conference hearing before 
the Veterans Law Judge whose signature appears at the end of 
this decision.  

The issues of entitlement to service connection for a lumbo-
thoracic spine disability; entitlement to service connection 
for left and right knee disabilities; and entitlement to 
service connection for a psychiatric disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in January 1998, 
the RO confirmed and continued its previous denial of 
entitlement to service connection for a lumbo-thoracic spine 
disability.

2.  Evidence associated with the record since the January 
1998 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a lumbo-thoracic spine disability. 

3.  The residuals of the Veteran's fractured left fibula with 
left ankle strain, primarily pain, weakness, limitation of 
motion, and complaints of instability, are productive of no 
more than slight impairment.


CONCLUSIONS OF LAW

1.  The RO's January 1998 rating decision, which confirmed 
and continued its previous denial of entitlement to service 
connection for a lumbo-thoracic spine disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1997).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
lumbo-thoracic spine disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria have not been met for a rating in excess of 
10 percent for the residuals of a fractured left fibula with 
left ankle strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify and assist him in the development of the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbo-thoracic spine disability, as well as the issue of 
entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left fibula with left ankle strain.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

A review of the record discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for a lumbo-thoracic spine disability.  That claim, 
previously characterized as a low back disorder, has been 
before VA and denied on several occasions, the last time in 
January 1998.  The Veteran was notified of that decision, as 
well as his appellate rights.  However, he did not file a 
notice of disagreement with which to initiate an appeal.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (1997).  

In June 2005, the Veteran filed an application to reopen his 
claim of entitlement to service connection for a low back 
disability, claimed as a lumbo-thoracic spine disorder.  He 
also filed an application for a rating in excess of 10 
percent for his service-connected residuals of a fractured 
left fibula.  After reviewing the record, the Board finds no 
issue as to providing an appropriate application form or 
completeness of the applications. 

Beginning in June 2005, VA notified the Veteran of the 
information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  
VA informed him of the criteria for service connection and 
set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, 
should service connection be granted.  VA also informed him 
of the criteria for service connection and for an increased 
rating.  In particular, VA informed the Veteran that in order 
to establish an increased rating for his service-connected 
disability, the evidence had to show that such disability had 
worsened and the manner in which such worsening had affected 
his employment and daily life.  38 U.S.C.A. § 5103(a).  

With respect to his application to reopen a claim of 
entitlement to service connection for lumbo-thoracic spine 
disability, VA informed the Veteran of the bases for the 
prior denial and advised him of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
VA also informed him of the evidence necessary to support the 
underlying service connection claim.  In this regard, the 
Board notes that throughout the appeal, the Veteran and his 
representative have shown a good working knowledge of the 
criteria necessary to reopen the Veteran's claim, as well as 
the criteria to support the underlying claim.  Id.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

Efforts to obtain the Veteran's service treatment records met 
with negative results.  In February 1985, the National 
Personnel Records Center reported that those records had 
likely been destroyed in a 1973 fire at the center.  
Therefore, VA informed the Veteran on multiple occasions of 
alternative types of evidence which could be used to support 
his claim, such as statements from former fellow service 
personnel; post-service records, dated more proximate to the 
time of the Veteran's separation from service; and reports of 
post-service employment and/or insurance examinations.  In 
response, the Veteran submitted or VA obtained post-service 
medical records, including a partial report of a July 1969 
examination by a private health care provider; VA records 
reflecting the Veteran's treatment from 1984 to 2008; records 
and reports reflecting the Veteran's treatment and/or 
examination by private health care providers from 1987 to 
2009, including those from Michael C. Foster, M.D, dated in 
July and October 2006, the report of a September 2006 
examination and a September 2007 letter from Richard A. 
Hastings, II, D.O., a June 2008 report from Gary R. Lee, 
M.D.; and numerous lay statements from a former fellow 
serviceman and the Veteran's family and long-time friends.  
VA also examined the Veteran in April 1989, April and 
September 1994, January 1997, July 2005, and June 2008.

The VA examination reports reflect that the examiners 
reviewed the Veteran's past medical history, interviewed and 
examined the Veteran, documented his current medical 
conditions, and rendered appropriate diagnoses and opinions 
consistent with the history and findings on the examination.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Board notes that in March 2010, the Veteran 
appeared and testified at a video conference hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.  

Following the hearing, the Veterans Law Judge left the record 
open for 60 days, so that the Veteran could submit additional 
evidence.  However, later in March 2010, the Veteran stated 
that he had no additional evidence to submit.  

With respect to his application to reopen a claim of 
entitlement to service connection for a lumbo-thoracic spine 
disability and entitlement to an increased rating for his 
service-connected residuals of a fractured left fibula, the 
Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support 
either of those claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to consider those claims.

Analysis

The Lumbo-Thoracic Spine

The veteran contends that he injured his lumbo-thoracic spine 
in service in a fall in which he also fractured his left 
fibula.  He states that he has had back problems since that 
time; therefore, he maintains that service connection is 
warranted on a direct basis.  In the alternative, he contends 
that his back problems are related to his service-connected 
residuals of the fractured left fibula; therefore, he 
maintains that service connection is also warranted on a 
secondary basis.  At the very least, he contends that since 
service connection was last denied in January 1998, he has 
submitted new and material evidence to reopen the claim.  
After reviewing the record, the Board agrees that he has 
submitted such evidence.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In January 1998, when the RO last denied the veteran's claim 
of service connection for a low back disability, the evidence 
included lay statements from family, long-time friends, and a 
former fellow serviceman.  While the former fellow serviceman 
reported that the Veteran had injured his back in service and 
the family members and friends reported that the Veteran 
complained of back pain following service, there were no 
medical records to corroborate those findings.  Indeed, the 
post-service medical records suggested that the Veteran had 
injured his back after service in 1962 and 1969.  Therefore, 
the RO found the preponderance of the evidence to be against 
the Veteran's claim, and service connection was denied. As 
noted above, that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's January 1998 
decision includes a September 2006 report of an examination 
of the Veteran by Richard A. Hastings, D.O.  Following that 
examination Dr. Hastings found that the Veteran had 
intervertebral disc syndrome of the lumbosacral spine and 
concluded that it was the direct result of a back injury 
sustained in service.  Such evidence is new in the sense that 
it has not previously been before the VA.  It is also 
material as it tends to fill a deficit in the evidence which 
existed at the time of the prior denial.  It is neither 
cumulative nor redundant of the evidence of record in January 
1998, and, when considered with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for disability of 
the lumbo-thoracic spine.  Therefore, it is sufficient to 
reopen the claim; and to that extent, the appeal is granted.

The Residuals of the Fractured Left Fibula

The Veteran contends that the 10 percent rating for his 
service-connected residuals of a fractured left fibula with 
left ankle strain does not adequately reflect the level of 
impairment caused by that disability.  During his hearing, 
the Veteran testified that his left ankle disability is 
manifested by pain, limitation of motion, and swelling.  He 
states that it is very weak and frequently gives way and that 
he uses a brace and cane for support.  He notes that he is 
unable to walk more than one-quarter of a mile and that he 
has obtained a handicapped parking sticker to allow him to 
park near stores.  Therefore, he maintains that an increased 
rating is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

The Veteran's residuals of a fractured left fibula with left 
ankle strain are rated in accordance with 38 C.F.R. 4.71a, 
Diagnostic Code 5262.  A 10 percent rating is warranted under 
that diagnostic code for malunion of the tibia and fibula 
with slight knee or ankle disability.  A 20 percent rating is 
warranted when there is malunion of the tibia and fibula with 
moderate knee or ankle disability, and a 30 percent rating is 
warranted for marked knee or ankle disability.

The standard range of motion of an ankle is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R.  
§ 4.71, Plate II (2008).  

The Board notes that the terms "slight", "moderate" and 
"marked" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, VA evaluates all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

A review of the record shows that the Veteran's service-
connected residuals of a fractured left fibula with ankle 
strain are manifested primarily by pain, weakness, limitation 
of motion, and complaints of instability.  While there is a 
wide disparity in the range of left ankle motion obtained by 
the various examiners, they generally acknowledge that the 
Veteran experiences additional limitation of function with 
repetitive use.  This is primarily due to increased pain and 
weakness.  Moreover, lay statements submitted on the 
Veteran's behalf indicate that the Veteran's left ankle gives 
way and causes him to fall.  Although Dr. Hastings concludes 
that those residuals are productive of severe impairment and 
at least 20 percent disabling, the preponderance of the 
objective evidence of record shows that the Veteran is 
properly evaluated at this time.  

The foregoing evidence notwithstanding, there is no 
corroborative objective evidence of left ankle weakness, such 
as disuse atrophy, diminished muscle tone, or a change in the 
condition of the Veteran's skin.  38 C.F.R. § 4.40.  While 
Dr. Hastings reports that the Veteran has moderate 
instability of the lateral ligament, the preponderance of the 
evidence shows that the Veteran's left ankle is stable.  The 
Veteran reports frequent falls due to his left ankle giving 
way, including one which occurred during his October 2006 VA 
examination.  Although he was treated for a left wrist sprain 
a week after that fall, there is no objective evidence that 
any of his falls were due to his left ankle giving way.  
Indeed, other than in October 2006, he has not sought 
treatment following any of those falls nor is there any 
evidence that they have resulted in additional left ankle 
disability.  During his June 2008 VA examination, the Veteran 
reported that he wore a left ankle brace.  However, there is 
no evidence that he was wearing a left ankle brace during any 
period of treatment or during an examination.  

Although the Veteran walks with a limp and uses a cane for 
ambulation, the evidence shows that it is primarily 
attributable to his left knee disability for which he has 
undergone a total knee replacement and multiple revisions.  
In addition, the Veteran does not demonstrate evidence of 
abnormal weight-bearing such as an abnormal pattern of shoe 
wear or foot abnormalities such as calluses or breakdowns 
associated with his impaired gait.  While repeated use 
results in additional functional impairment due to increased 
pain and weakness, there is no evidence of excess 
fatigability or incoordination, nor is there evidence of 
associated swelling, heat, discoloration, or deformity.  
Moreover, there is no competent evidence of malunion or 
nonunion of the tibia or fibula.  In fact, X-rays of the 
Veteran's left tibia, fibula, and ankle are essentially 
normal.  

The preponderance of the evidence shows that the Veteran's 
left ankle disability has a moderate effect on his ability to 
travel and severely affects more strenuous activities such as 
exercise, recreation, and sports participation.  However, it 
does not, otherwise, affect his ability to perform his 
activities of daily living.  There is no effect on his 
ability to perform chores or go shopping, nor does it affect 
his ability to feed himself, dress, bathe, or groom himself 
or to attend to the wants of nature.

After consideration of the totality of the evidence, the 
Board finds that the Veteran's service-connected residuals of 
a left fibula fracture with ankle strain do not meet or more 
nearly approximate the schedular criteria for a rating in 
excess of 10 percent under any pertinent diagnostic code.  
Accordingly, an increased rating is not warranted, and the 
appeal is denied.

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-connected 
residuals of a fractured left fibula with left ankle strain.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected residuals of 
a fractured left fibula with left ankle strain.  In this 
regard, the record does not show that the Veteran has 
required frequent hospitalizations for that disorder.  There 
is no unusual clinical picture presented, nor is there any 
other factor which takes the disability outside the usual 
rating criteria.  In short, the evidence does not support the 
proposition that the Veteran's service-connected residuals of 
a fractured left fibula with left ankle strain present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).


ORDER

New and material evidence having been presented, the 
application to reopen a claim of entitlement to service 
connection a thoraco-lumbar spine disability is granted.  The 
appeal is granted to this extent only.

Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left fibula with left ankle strain 
is denied.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for a lumbo-thoracic spine disability.  
Elkins.  It would be premature for the Board to do so prior 
to the RO, as such action could result in prejudice to the 
Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Prec. Op. VA Gen. Counsel 16-92 (Authority of the 
Board of Veterans' Appeals to Address Matters Not Considered 
by the Agency of Original Jurisdiction, 57 Fed. Reg. 49747 
(1992)).  

As noted above, the Veteran's service treatment records were 
likely destroyed in a 1973 fire at the National Personnel 
Records Center.  Under such circumstances, the Board has a 
heightened duty to assist the veteran in the development of 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In this regard, VA has requested additional types of 
evidence, and the Veteran responded with statements from a 
former fellow servicemen, family members, and long-time 
friends, as well as post-service treatment records and 
examination reports.  

In a partial report to Mid-Continent Casualty Co., Tulsa, 
Oklahoma, dated July 15, 1969, it was noted that the Veteran 
underwent an orthopedic examination in conjunction with an 
action against an entity identified as Econotherm.  It was 
reported that on or about June 30, 1969, the Veteran had 
injured his back when lifting some scrap metal.  The Veteran 
stated that seven years earlier he had sustained a back 
injury and had been off work for four months.

The writer of the report was not identified, nor was the 
specific reason, e.g. a lawsuit or workman's compensation 
claim, for performing the examination.  Moreover, the 
relationship between the Veteran and Econotherm was not set 
forth, nor was the relationship of Mid-Continent Casualty Co. 
to the action between the Veteran and Econotherm.  Such 
information is more contemporaneous than much of that 
currently on file and could well be relevant to the Veteran's 
claim of entitlement to service connection for a lumbo-
thoracic spine disability.  However, there is no evidence 
that such specific information was requested for inclusion 
with the claims file.  

In December 1996, J. H., the Veteran's brother, reported that 
the Veteran had worked for him for approximately ten years 
and that the Veteran had last worked in 1986.  Mr. H. noted 
that the Veteran had missed a lot of work due to problems 
with his back and leg.  In December 1996, L. H., the 
Veteran's brother and co-worker, supported that report.

The evidence of record, such as a medical history completed 
in conjunction with an October 2006 VA examination and a June 
2009 VA outpatient treatment record, shows that the Veteran 
received Social Security Disability benefits for many years.  
Such records could well be relevant not only to the Veteran's 
claim of entitlement to service connection for a lumbo-
thoracic spine disability but to his claims of entitlement to 
service connection for right and left knee disabilities and 
for a psychiatric disability.  However, the Veteran's records 
have not been requested from the Social Security 
Administration

In light of the foregoing, and particularly in view of VA's 
heightened duty to assist the Veteran in the development of 
his claims, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the 
name and address for each employer for 
whom he worked since his separation from 
service.  Also request that he set forth 
the dates he worked for each employer.  
This should include, but is not limited 
to, the time he worked for his brother, 
J. H., and the time during which he 
worked with his brother, L. H.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

2.  When the actions in part 1 have been 
completed, contact each employer/former 
employer and request copies of the 
Veteran's employment records, including, 
but not limited to, attendance records, 
records of tardiness, employment 
applications, medical records and the 
reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of job 
performance; reports of duty limitations 
or job changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
letters of appreciation or other 
commendations; customer/client letters; 
reports of union involvement; and reports 
of termination and any associated 
severance pay.  In particular, request 
the Veteran's records from the employer 
for whom he worked as a commercial 
truckdriver through October 2006.  

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

For any period that the veteran was self-
employed, request a letter containing the 
foregoing information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

If records of the Veteran's employment 
with a private employer are unavailable, 
notify the Veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  Request that the Veteran provide the 
name and address of the health care 
provider who examined him for low back 
problems in July 1969.  

Then, request that the health care 
provider furnish the full report of the 
examination performed in July 1969.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the examination was performed by an 
agency of the Federal government, efforts 
to obtain the report of that examination 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

If the aforementioned examination was 
performed by a health care provider not 
associated with the Federal government, 
and the report of that examination is 
unavailable, notify the Veteran of that 
fact in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4.  Request that the Veteran provide the 
address of Econotherm, as well as 
information concerning his relationship 
to Econotherm in July 1969.  In 
particular, request that he provide 
information as to the nature of his July 
1969 action against Econotherm, e.g., a 
party to a lawsuit or workman's 
compensation claim.  

Then, contact Econotherm for all records 
and reports associated with its July 1969 
action involving the Veteran.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If Econotherm was affiliated with the 
Federal government, efforts to obtain the 
aforementioned records and reports must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

If Econotherm was not associated with the 
Federal government, and the 
aforementioned records and reports are 
unavailable, notify the Veteran of that 
fact in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

5.  Request that the Veteran provide the 
address of Mid-Continent Casualty Company 
of Tulsa, Oklahoma.  Then contact Mid-
Continent Casualty Company and request 
all records and reports associated with 
its involvement in the July 1969 action 
between the Veteran and Econotherm.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If Mid-Continent Casualty Company was 
affiliated with the Federal government, 
efforts to obtain the aforementioned 
records and reports must continue until 
it is determined that they do not exist 
or that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

If Mid-Continent Casualty Company was not 
associated with the Federal government, 
and the aforementioned records and 
reports are unavailable, notify the 
Veteran of that fact in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

6.  Request that the Social Security 
Administration furnish copies of the 
records associated with the Veteran's 
receipt of Social Security Disability 
benefits.  This should include, but is 
not limited to, his application for such 
benefits; a copy of his work history; 
medical records supporting the initial 
award, as well as the continuation of 
such benefits; and a copy of the original 
award letter/decision.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain the Veteran's Social 
Security Disability records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

7.  When the actions in Parts 1, 2, 3, 4, 
5, and 6, have been completed, undertake 
any other indicated development.  Then 
readjudicate the issues of entitlement to 
service connection for a thoraco-lumbar 
spine disability, right and left knee 
disabilities, and a psychiatric disorder.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


